Exhibit 10.5

 

FIRST AMENDMENT TO SERVICES AGREEMENT

 

This First Amendment to the Services Agreement (the “First Amendment”) is
entered into as of March 29, 2012, and amends that certain Services Agreement
dated October 1, 2012 (the “Agreement”) by and between OCWEN MORTGAGE
SERVICING, INC., a corporation organized under the laws of the United States
Virgin Islands (“OCWEN” or together with its Affiliates “OCWEN Group”), and
ALTISOURCE SOLUTIONS S.À R.L., a limited liability company organized under the
laws of the Grand Duchy of Luxembourg (“ALTISOURCE” or together with its
Affiliates “ALTISOURCE Group”).

 

Recitals

 

WHEREAS, pursuant to the Agreement, Ocwen engaged Altisource to provide, certain
Services, subject to the terms and conditions therein established;

 

WHEREAS, pursuant to Section 5(a) of the Agreement, ALTISOURCE was to provide
certain services to OCWEN, for an initial term commencing on October 1, 2012,
through August 31, 2020;

 

WHEREAS, on March 29, 2013, Altisource acquired certain fee-based businesses and
assets related to Ocwen’s acquisition of Homeward Residential Holdings, Inc.
mortgage servicing and origination business platform (the “Homeward Platform”);
and

 

WHEREAS, now the parties desire to amend the term of the Agreement along with
other provisions related to the Services.

 

Agreement

 

NOW, THEREFORE, in consideration of the mutual covenants made herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

 

1.                                      Amendment to Section 3, Standard of
Performance, to the Agreement.  Section 3, Standard of Performance, of the
Agreement is hereby deleted in its entirety and restated as follows:

 

“3. Standard of Performance; Marketing and Promotion; and Noncompete.

 

(a)                                 Standard of Performance. The Providing Party
shall use commercially reasonable efforts to provide, or cause to be provided,
to the Customer Party and its Group, each Service with such quality standards,
service level requirements, specifications, and acceptance criteria identified
in the Services Letter or the respective SOW (including any “Critical
Performance Standards,” as identified in any therein) (the “Performance
Standard”), unless otherwise specified in this Agreement, in the Services Letter
or in any SOW. Notwithstanding the foregoing, no Providing Party shall have any
obligation hereunder to provide to any Customer Party any improvements,
upgrades, updates, substitutions, modifications, or enhancements to any of the
Services unless otherwise specified in the Services Letter or applicable SOW.
The Customer Party acknowledges and agrees that the Providing Party may be
providing services similar to the Services provided hereunder and/or services
that involve the same resources as those used to provide the Services to it and
its Affiliates’ business units and other third parties.

 

1

--------------------------------------------------------------------------------


 

(b)                                 Marketing and Promotion. Unless expressly
stated otherwise in this Agreement, the Services Letter or any applicable SOW,
the Providing Party will be the provider of Services, to Customer Party, to the
extent Providing Party currently is, or in the future becomes, capable of
providing such Services, and Customer Party shall promote Providing Party’s
Services and encourage its third party relationships, which shall include, but
not be limited to, mortgage retail originators, correspondent lenders, and
secondary market sellers, to engage Providing Party for the provision of
Services offered by Providing Party. To the extent that the Customer Party
directs or has control over the selection of the service provider of Services as
it relates to the Homeward Platform, Customer Party shall require its third
party relationships to use Providing Party for those Services that Providing
Party provides to the Homeward Platform. To the extent that the Customer Party
does not direct or have control over the selection of the service provider of
Services, Customer Party shall encourage its third party relationships to use
Providing Party for those Services that Providing Party provides.

 

(c)                                  Noncompete.  During the term of the
Services Agreement, Providing Party shall be the exclusive provider of Services
to Customer Party with respect to the Services that Providing Party provides to
the Homeward Platform, which Services shall include, but not be limited to,
default management, mortgage charged-off and deficiency collection services,
technology-related services, valuation services, property preservation and
inspection services, real estate owned sales services, trustee services, title
services, due diligence services, mortgage fulfillment services, and
underwriting services.  In furtherance of the foregoing, during the term of the
Services Agreement, Customer Party agrees not to establish, on its own or with
the assistance of third parties, fee-based businesses that would directly or
indirectly compete with the provision of Services by Providing Party to Customer
Party with respect to the Homeward Platform.”

 

2.                                      Amendment to Section 5, Term, to the
Agreement.  Section 5, Term, of the Agreement is hereby deleted in its entirety
and restated as follows:

 

“5. Term.

 

(a)                                 Initial Term. The initial term shall
commence on the date of the Agreement and shall continue in full force and
effect, subject to Section 5(b), until August 31, 2025 (the “Initial Term”), or
the earlier date upon which this Agreement has been otherwise terminated in
accordance with the terms hereof.

 

(b)                                 Renewal Term. At the end of the Initial
Term, this Agreement shall automatically renew for successive two (2) year terms
(each a “Renewal Term”), executed not less than six (9) months prior to the
expiration of the Initial Term or any Renewal Term, as applicable.

 

(c)                                  In the event either party decides that it
does not wish to renew this Agreement or any particular Service or SOW hereunder
before the expiration of the Term or any Renewal Term, as applicable, such party
shall so notify the other party in writing of its intent to terminate this
Agreement, at least nine (9) months before the completion of the Initial Term
any or Renewal Term, as applicable.”

 

3.                                      Amendment to Schedule I to the
Agreement.  Schedule I to the Agreement is hereby deleted in its entirety and
replaced with the version of Schedule I attached to this First Amendment and
incorporated herein by this reference.

 

2

--------------------------------------------------------------------------------


 

4.                                Counterparts.  This First Amendment may be
signed in counterparts with the same effect as if both parties had signed one
and the same document. This First Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all of which shall together constitute one and the same agreement.
Counterparts shall become effective when counterparts have been signed by each
of the parties and delivered to the other parties; it being understood that all
parties need not sign the same counterpart. This First Amendment and its
counterparts may be executed by providing an electronic signature under the
terms of the Electronic Signatures Act, 15 U.S.C. § 7001 et seq., and may not be
denied legal effect solely because it is in electronic form or permits the
completion of the business transaction referenced herein electronically instead
of in person.

 

5.                                Agreement in Full Force and Effect as
Amended.  The terms and conditions of this First Amendment shall prevail over
any conflicting terms and conditions in the Agreement. Capitalized terms that
are used in this First Amendment not otherwise defined herein shall have the
meanings ascribed to them in the Agreement. Except as specifically amended or
waived hereby, all of the terms and conditions of the Agreement shall remain in
full force and effect. All references to the Agreement in any other document or
instrument shall be deemed to mean the Agreement as amended by this First
Amendment. The parties hereto agree to be bound by the terms and obligations of
the Agreement, as amended by this First Amendment, as though the terms and
obligations of the Agreement were set forth herein.

 

[The Remainder of this Page has been Intentionally Left Blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this First Amendment to be executed
as of the date first written above by their duly authorized representatives.

 

 

 

OCWEN MORTGAGE SERVICING, INC.

 

 

 

 

 

By

/s/ Nikhil Malik

 

 

Name:

Nikhil Malik

 

 

Title:

Treasurer and Chief Financial Officer

 

 

 

 

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

 

By

/s/ William B. Shepro

 

 

Name:

William B. Shepro

 

 

Title:

Manager

 

4

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Services Provided

 

Service Period

Valuation Services

 

October 1, 2012 — August 31, 2025

Property Preservation and Inspection

 

October 1, 2012 — August 31, 2025

REO Sales

 

October 1, 2012 — August 31, 2025

Trustee Sales

 

October 1, 2012 — August 31, 2025

Title Services

 

October 1, 2012 — August 31, 2025

Due Diligence Services

 

October 1, 2012 — August 31, 2025

Mortgage Charge off Collection

 

October 1, 2012 — August 31, 2025

Mortgage Fulfillment and Underwriting Services

 

October 1, 2012 — August 31, 2025

 

1

--------------------------------------------------------------------------------